Citation Nr: 1448970	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-17 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran served on active duty from June 1950 to November 1953.  He died in May 2008.  The appellant is his surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In March 2010, the appellant provided testimony at a Travel Board hearing before an Acting Veterans Law Judge.  In August 2010, the Board remanded the appeal for additional development.  Thereafter, in September 2011, the Board issued a decision denying the appellant's claim.  

In September 2013, the Board sent the appellant a letter notifying her of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the Acting Veterans Law Judge that conducted the March 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In correspondence received by the Board in October 2013, the appellant responded that she wished to have the prior September 2011 Board decision vacated and a new decision issued in its place after a new Travel Board hearing had been conducted.  Subsequently, in correspondence received by the Board in February 2014, the appellant identified that she still wished the Board to vacate its September 2011 decision and issue a new decision in its place, but she no longer wished a second Board hearing.  Thereafter, in correspondence received by the agency of original jurisdiction (AOJ) in July 2014, the appellant requested an update on the "status of the rehearing."  

In October 2014 the Board vacated its September 2011 decision which had denied the appellant's claim on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant's most recent correspondence in July 2014 indicates a desire for a Board hearing at the RO.  

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 C.F.R. §§ 20.703, 20.704 (2014) (pertaining specifically to hearings before the Board).  In light of the above, a remand of this matter to the AOJ is warranted.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for the requested hearing before a member of the Board at the RO.  The AOJ should notify the appellant and her representative of the date and time of the hearing and give them time to prepare.   Thereafter, the claim should be returned to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



